DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s arguments filed on 10/12/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1 - 9, 11 - 17, 19, and 20 are currently amended.. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 13 - 14:
	Applicant submits that the combination of OH, Hamza, and Zak does not teach, suggest or render obvious at least, for example, the newly presented feature of "demultiplexing the received V-PCC bit-stream into a plurality of sub-streams comprising an attribute sub-stream, a geometry sub-stream, an occupancy map sub- stream, and an atlas sub-stream ... transferring an encoded access unit (AU) from each of the attribute sub-stream, the geometry sub-stream, the occupancy map sub-stream, and the atlas sub-stream to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively ... decoding, by a group of video decoders, the encoded AU to generate V-PCC components," as recited in amended independent claim 1. 
 	Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of OH, Hamza, and Zak. Applicant submits that amended claim 12 is also not taught, suggested or rendered obvious over the references cited in the Office Action based at least on the reasons stated above with regard to amended independent claim 1. 
 	Applicant also submits that claims 2 - 11 and 13 - 20 are also not taught, suggested, or rendered obvious over the cited references based at least on the dependence on amended independent claims 1 or 12, and on subject matter not described or suggested by any of the cited references. 
Thus, Applicant submits that claims 1 - 20 are in condition for allowance, and a notice of Allowability is solicited.
  Response to Applicant’s arguments
Examiner disagrees with Applicant assessment that the combination of OH, Hamza, and Zak does not teach, suggest or render obvious at least, for example, the newly presented feature of "demultiplexing the received V-PCC bit-stream into a plurality of sub-streams comprising an attribute sub-stream, a geometry sub-stream, an occupancy map sub- stream, and an atlas sub-stream ... transferring an encoded access unit (AU) from each of the attribute sub-stream, the geometry sub-stream, the occupancy map sub-stream, and the atlas sub-stream to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively ... decoding, by a group of video decoders, the encoded AU to generate V-PCC components," as recited in amended independent claim 1.
Indeed, a review of OH shows disclosure of the features that Applicant alleges that are not taught. (See OH, Par. 0264: demultiplexer 16000 demultiplexes the compressed bitstream to output a compressed texture image, a compressed geometry image, a compressed occupancy map, and compressed auxiliary patch information; See also Par. 0329: The bitstream of the received point cloud is demultiplexed into the video bitstreams of the compressed geometry image, texture image, occupancy map and the metadata bitstream of the auxiliary patch information by a demultiplexer 19000 after file/segment decapsulation. A video decoder 19001 and a metadata decoder 19002 decode the demultiplexed video bitstreams and metadata bitstream. 3D geometry is reconstructed by a geometry reconstructor 19003 based on the decoded geometry image, occupancy map, and auxiliary patch information; See further Par. 0620, 0621, 672, and 698)  
Moreover, the operation of: “transferring an encoded access unit (AU) from each of the attribute sub-stream,… to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively ... decoding, by a group of video decoders, the encoded AU to generate V-PCC components," merely represent a routine operation not novel to the combination of the cited references, since it represents moving data from one entity to another.
	Examiner, therefore, refutes Applicant’s arguments and reiterates the rejections as follows. Consequently, Applicant’s request to put all pending claims to Allowance status is denied. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 
8.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20220141487 A1),” in view of Hamza et al. (WO 2020060813 A1), hereinafter “Hamza,” and in view of Zakharchenko et al. (WO 2021022265 A2), hereinafter “Zak.”

	In regard to claim 1, OH discloses: a method, (OH, Abstract: point cloud data transmitting/receiving method; Pars. 0041, 0042 and Figs. 29, 30) comprising: in a Video-Based Point Cloud Compression (V-PCC) decoder: (OH, Par. 0053: point cloud video decoder 10008; Fig. 16: V-PCC decoding process) receiving a V-PCC bit-stream (See OH, Par. 0071: point cloud video acquirer; Par. 0073: For a video having multiple frames, one or more files may be acquired; Par. 0086: encoded data (encoded video/image (i.e., frame) information) may be output in the form of a bitstream; Par. 0088: receiver may extract the bitstream and transmit the extracted bitstream to the decoding device; See also Pars. 0337, 0736, and 0746: coded patch frame in the coded point cloud sequence; - OH teaches receiving a V-PCC bit-stream comprising encoded frames associated with a point cloud sequence)
demultiplexing the received V-PCC bit-stream into a plurality of sub-streams comprising an attribute sub-stream, a geometry sub-stream, an occupancy map sub-stream, and an atlas sub-stream; (See OH, Par. 0264: demultiplexer 16000 demultiplexes the compressed bitstream to output a compressed texture image, a compressed geometry image, a compressed occupancy map, and compressed auxiliary patch information; See also Par. 0329: The bitstream of the received point cloud is demultiplexed into the video bitstreams of the compressed geometry image, texture image, occupancy map and the metadata bitstream of the auxiliary patch information by a demultiplexer 19000 after file/segment decapsulation. A video decoder 19001 and a metadata decoder 19002 decode the demultiplexed video bitstreams and metadata bitstream. 3D geometry is reconstructed by a geometry reconstructor 19003 based on the decoded geometry image, occupancy map, and auxiliary patch information; See further Par. 0620, 0621, 672, and 698)  ----
transferring an encoded access unit (AU) from each of the attribute sub- stream, the geometry sub-stream, the occupancy map sub-stream, and the atlas sub-stream to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively; (See Hamza, Pars. 0105 and 0119; - (The operation of: “transferring an encoded access unit (AU) from each of the attribute sub-stream,… to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively ... decoding, by a group of video decoders, the encoded AU to generate V-PCC components," merely represent a routine operation not novel to the combination of the cited references, since it represents moving data from one entity to another; - In HEVC, an access unit (AU) may be defined as a set of NAL units that are associated with each other according to a specified classification rule, are consecutive in decoding order, and contain at most one picture)
	OH is not specific about the limitation: decoding, by a group of video decoders, sub-streams of the V-PCC bit- stream to generate V-PCC components comprising an attribute component, a geometry component, an occupancy map component, and an atlas component. OH is not specific either about the subsequent limitations as described in the claim recitation in regard to delaying release of various components ;
	Hamza, however, teaches: 
decoding, by a group of video decoders, (See Hamza, Abstract: method for decoding point cloud bitstreams including coded point cloud sequences; Par. 0087: Each or multiples of the video encoder and video decoder units 18, 30 may be included in one or more encoders or decoders; any of which may be integrated as part of a CODEC) the encoded AU(See Hamza, Par. 0093: Component streams may include one or more video streams (e.g., a video stream for texture, one or two video streams for geometry) and a metadata stream; …, and component streams may include any number of metadata streams. The metadata stream may include sub- streams, such as, for example, a sub-stream for occupancy maps and a sub-stream for auxiliary information; information in the metadata stream may be associated with geometry frames;… Streams within a GOF unit may be: (1 ) in sequence; and (2) not interleaved on a frame-by-frame basis; Par. 0094: FIG. 4: diagram illustrating a structure of a V-PCC bitstream as a sequence of V-PCC units; Par. 0096: Table 2. V-PCC units with unit types 2, 3, and 4, may respectively be defined (e.g., in the V-PCC CD) as occupancy, geometry, and attribute data units; Pars. 0172 and 0175: information related to the notion of an atlas component as generated from sub-streams of a V-PCC bit-stream comprising attribute component, geometry component, occupancy map component, and atlas component)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of OH and Hamza, before him/her, to combine the features of those references to implement a method based on a synchronization of decoded frames before point cloud reconstruction by applying techniques to encode a dynamic 3D point cloud, referred to as video-based point cloud compression (V-PCC), using conventional video codecs to encode geometry and texture of a dynamic 3D point cloud. This would result in a method having an efficient decompression for dynamic 3D point clouds.                     
While the combination of OH and Hamza is not specific about the remaining limitations as described in the claim recitation in regard to delaying release of various components based on a respective output delay, Zak teaches: 
delaying a release of the attribute component to a reconstruction unit of the V-PCC decoder based on a first output delay; (See Zak, Abstract: performing, by the PCC decoder, buffering of the point cloud bitstream based on a delay, and decoding, by the PCC decoder, the point cloud bitstream based on the buffering; Par. 0004: output delay synchronization used in the synchronization process (the synchronization process implies delaying release of particular information for reconstruction purposes); Par. 0053: A V-PCC component, or more generally a PCC component, may be atlas data, occupancy map data, geometry data, or attribute data of a particular type that is associated with a V-PCC point cloud; Par. 0055: A DAB output delay may be an amount of time a decoded component can remain in the DAB prior to being output; See also Par. 0118: setting of output delays; Pars. 0126, 0127: output delay synchronization for improving synchronization; each V-PCC component 1210 is delayed for a period of an output delay synchronization 1220 corresponding to the V-PCC component 1210; - Thus, delaying a release can be applied to an attribute component to a reconstruction unit of the V-PCC decoder based on an output delay (Zak, Par. 0044 and Fig. 12: schematic diagram of component synchronization in point cloud reconstruction; See also Par. 0054))
delaying a release of the geometry component to the reconstruction unit based on a second output delay; (See Zak, as cited above, in Abstract and Par. 0053; Par. 0118: setting of output delays; Pars. 0126, 0127: output delay synchronization with V-PCC component delayed for a period of an output delay synchronization corresponding to a V-PCC component; - Thus, delaying a release can be applied to a geometry component to the reconstruction unit based on a respective output delay (See also Zak, Par. 0044 and Fig. 12: and Par. 0054, as cited for the above limitation)) 
delaying a release of the occupancy map component to the reconstruction unit based on a third output delay; (See again Zak, as cited above, in Abstract and Par. 0053; Par. 0118; Pars. 0126, 0127; (See also Zak, Par. 0044 and Fig. 12: and Par. 0054, as cited for the above limitation) - Thus, delaying a release can be applied to an occupancy map component to the reconstruction unit based on a respective output delay) and 
delaying a release of the atlas component to the reconstruction unit based on a fourth output delay, (The same rationale applied to the above limitations as related to delaying release of component to the reconstruction unit based on a particular output delay, also applies to the present limitation on the basis of Zak, Abstract and Fig. 12; Pars. 0044, 0053 and 0054; Pars. 0118, 0126, 0127, as cited above) 
wherein the delayed release synchronizes the attribute component, the geometry component, the occupancy map component, and the atlas component with each other (See Zak, Par. 0004: output delay synchronization used in the synchronization process (the synchronization process implies delaying release of particular information for reconstruction purposes); Par. 0053: A V-PCC component, or more generally a PCC component, may be atlas data, occupancy map data, geometry data, or attribute data of a particular type that is associated with a V-PCC point cloud) before the reconstruction unit reconstructs a point cloud based on the V-PCC components. (See again Zak, Par. 0004 and 0126: the synchronization process is implemented in order to prepare the data to for reconstruction; - Thus, the synchronization process is performed ahead of the reconstruction process. (See Par. 0127: V-PCC components which may include an occupancy map, geometry data, attribute data, and an atlas frame, that arrive from a bitstream. After CP A, each V-PCC component 1210 is delayed for a period of an output delay synchronization and buffered for PCC reconstruction based on the above components)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of OH, Hamza and Zak, before him/her, to combine the features of those references to implement a method representing a method having an efficient decompression for dynamic 3D point clouds. Combining Zak’s features with those of OH and Hamza, the method is able to introduce delay in releasing certain components with each other before reconstructing a point cloud based on the V-PCC components.                        

	In regard to claim 2, the combination of OH, Hamza and Zak discloses: the method according to claim 1, further comprising receiving a first picture timing Supplemental Enhancement Information (SEI) message associated with [[an]]the attribute sub-stream of the V-PCC bit-stream. (See Zak, Par. 0054: SEI message; See also Pars. 0115 – 0119: conformance check should be performed on decompressed attribute components; See also OH, Pars. 0342, 0396: an SEI message present in the G-PCC/V-PCC bitstream may be decapsulated based on a track in the file, and related signaling information may be also acquired (i.e., SEI message received))
  
	In regard to claim 3, the combination of OH, Hamza and Zak discloses: the method according to claim 2, wherein the delaying the release of the attribute component comprises: extracting the first output delay from the received first picture timing SEI message; (See rationale applied to rejection of claim 1 as analyzed above, and in regard to delaying release of the attribute component on the basis of Zak, Abstract and Fig. 12; Pars. 0044, 0053 and 0054; Pars. 0118, 0126, 0127, as cited above) determining a delay offset associated with the attribute component, based on the extracted first output delay; (See Zak, Abstract: performing, by the PCC decoder, buffering of the point cloud bitstream based on a time, the performing comprising determining a delay offset; - The extracted first output delay is associated with the delay related to the attribute component. (See rationale applied to rejection of claim 1in regard to the first output delay) modifying a first composition time at which the attribute component is to be removed from a first decoded associated with [[the ]]attribute video decoder, (This condition is related to the synchronization process and the buffering process as described in the disclosure of the techniques of Zak, Par. 0004 and Pars. 0125 - 0128) wherein the first composition time is modified based on the extracted first output delay and the determined delay offset; (According to instant Application specifications, composition time of a decoded AU (or decoded frame(s)) of a V-PCC component may be defined as a removal time (remTime[n][i]) of a coded AU (included in a sub-stream of the V-PCC bit-stream 108), added with an output delay, outDelay[n][i]; - Thus the present added limitation to claim 2 is not novel to the disclosures of Zak in regard to composition time been modified based on output delay and delay offset) and removing the attribute component from the first decoded picture buffer at the modified first composition time. (Zak, Par. 0006: time based on a removal time; Par. 0008: time is further based on a first expression of the delay and the delay offset. See further Par. 0118: CAB (Coded Atlas Buffer) removal delay is an amount of time a component (e.g., any corresponding component (e.g., attribute component) can remain in the CAB prior to removal. The CAB removal delay may be coded in reference to the initial CAB removal delay indicated by the buffering period SEI message) 
 
	In regard to claim 4, the combination of OH, Hamza and Zak discloses: the method according to claim 1, further comprising receiving a second picture timing Supplemental Enhancement Information (SEI) message associated with [[a]]the geometry sub-stream of the V-PCC bit-stream. (Refer to rationale applied to above rejection of claim 2 as analyzed above, and applied herein, mutatis mutandis, to claim 4, in regard to a geometry sub-stream of the V-PCC bit-stream, in view of Zak, Par. 0054 and Pars. 0115 – 0119, and also OH, Pars. 0342, 0396: an SEI message present in the G-PCC/V-PCC bitstream may be associated to a geometry sub-stream of the V-PCC bit-stream)
  
	In regard to claim 5, the combination of OH, Hamza and Zak discloses: the method according to claim 4, wherein the delaying the release of the geometry component comprises: extracting the second output delay from the received second picture timing SEI message; (See rationale applied to rejection of claim 3 as analyzed above and applied herein, mutatis mutandis, to a second output delay and a respective SEI message) determining a delay offset associated with the geometry component, based on the extracted second output delay; (See rationale applied to rejection of claim 3 as analyzed above and applied herein, mutatis mutandis, to a delay offset associated with a geometry component, and a second output delay) modifying a second composition time at which the geometry component is to be removed from a second decoded picture buffer associated with [[the ]]geometry video decoder, wherein the second composition time is modified based on the extracted second output delay and the determined delay offset; and removing the geometry component from the second decoded picture buffer at the modified second composition time. (The above limitations are similar to those in claim 3. The conditions apply to a second composition time at which the geometry component is to be removed from a second decoded picture buffer associated with the geometry video decoder. The rationale applied to claim 3 thus applies here, mutatis mutandis) 
 
	In regard to claim 6, the combination of OH, Hamza and Zak discloses: the method according to claim 1, further comprising receiving a third picture timing Supplemental Enhancement Information (SEI) message associated with [[an]] the occupancy map sub-stream of the V-PCC bit-stream. (Refer to rationale applied to above rejection of claim 2 as analyzed above, and applied herein, mutatis mutandis, to claim 6, in regard to an occupancy map sub-stream of the V-PCC bit-stream, in view of Zak, Par. 0054 and Pars. 0115 – 0119, and also OH, Pars. 0342, 0396: an SEI message present in the G-PCC/V-PCC bitstream may be associated to an occupancy map sub-stream of the V-PCC bit-stream)
  
	In regard to claim 7, the combination of OH, Hamza and Zak discloses: the method according to claim 6, wherein the delaying the release of the occupancy map component comprises: extracting the third output delay from the received third timing SEI message; determining a delay offset associated with the occupancy map component, based on the extracted third output delay; (See rationale applied to rejection of claim 3 or claim 5 as analyzed above and applied herein, mutatis mutandis, to: a third output delay, a delay offset associated with an occupancy map component)44DOCKET NO. SYP334208US02 modifying a third composition time at which [[the]] occupancy map component is to be removed from a third decoded picture buffer associated with the occupancy map decoder, wherein the third composition time is modified based on the extracted third output delay; and removing the occupancy map component from the third decoded picture buffer at the modified third composition time. (The above limitations are similar to those in claim 3 or claim 5. The conditions apply to a third composition time at which the geometry component is to be removed from a third decoded picture buffer associated with the occupancy map decoder. The rationale applied to rejection of claim 3 thus applies here, mutatis mutandis)
  
	In regard to claim 8, the combination of OH, Hamza and Zak discloses: the method according to claim 1, further comprising receiving an atlas timing Supplemental Enhancement Information (SEI) message associated with [[an]] the atlas sub-stream of the V-PCC bit-stream. (Refer to rationale applied to above rejection of claim 2 or claim 6 as analyzed above, and applied herein, mutatis mutandis, to claim 8, in regard to an atlas map sub-stream of the V-PCC bit-stream, in view of Zak, Par. 0054 and Pars. 0115 – 0119, and also OH, Pars. 0342, 0396: an SEI message present in the G-PCC/V-PCC bitstream may be associated to an atlas sub-stream of the V-PCC bit-stream) 
 
	In regard to claim 9, the combination of OH, Hamza and Zak discloses: the method according to claim 8, wherein the delaying the release of the atlas component comprises: extracting the fourth output delay from the received atlas timing SEI message; determining a delay offset associated with the atlas component, based on the extracted fourth (See rationale applied to rejection of claim 3 or claim 7 as analyzed above and applied herein, mutatis mutandis, to: a fourth output delay, a delay offset associated with the atlas component) modifying a fourth composition time at which the atlas component is to be removed from a decoded atlas buffer associated with the atlas frame decoder, wherein the fourth composition time is modified based on the extracted fourth output delay and the determined delay offset; and 45DOCKET NO. SYP334208US02 removing the atlas component from the decoded atlas buffer at the modified fourth composition time. (The above limitations are similar to those in claim 3 or claim 7. The conditions apply to a third composition time at which the geometry component is to be removed from a third decoded picture buffer associated with the occupancy map decoder. The rationale applied to rejection of claim 3 or claim 7 thus applies here, mutatis mutandis)
  
	In regard to claim 10, the combination of OH, Hamza and Zak discloses: the method according to claim 1, further comprising: after the decoding, storing the attribute component in a V-PCC composition buffer of the V-PCC decoder; after the decoding, storing the geometry component in the V-PCC composition buffer; after the decoding, storing the occupancy map component in the V-PCC composition buffer; and after the decoding, storing the atlas component in the V-PCC composition buffer. (See Zak, Par. 0004 and 0126: synchronization process implemented in order to prepare the data to for reconstruction; - Thus, the synchronization process is performed ahead of the reconstruction process. (See Par. 0127: V-PCC components which may include an occupancy map, geometry data, attribute data, and an atlas frame, that arrive from a bitstream. After CP A, each V-PCC component 1210 is delayed for a period of an output delay synchronization and buffered for PCC reconstruction based on the above components; - Passages suggesting that, after decoding, respectively storing of attribute component in a V-PCC composition buffer of the V-PCC decoder; storing of a geometry component in the V-PCC composition buffer; storing of an occupancy map component in the V-PCC composition buffer, and storing of an atlas component in the V-PCC composition buffer)
  
	In regard to claim 11, the combination of OH, Hamza and Zak discloses: the method according to claim 10, further comprising: modifying, for each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component, a composition time for a removal from the V-PCC composition buffer, (This condition is related to the synchronization process and the buffering process as described in the disclosure of the techniques of Zak, Par. 0004 and Pars. 0125 – 0128; i.e., modifying a first composition time at which the attribute component is to be removed from a first decoded picture buffer associated with the attribute video decoder; - See instant Application specifications for the disclosure of the concept of composition time of a decoded AU (or decoded frame(s)) of a V-PCC component, defined as a removal time; - Thus the present added limitation to claim 10 is not novel to the disclosures of Zak in regard to composition time been modified based on output delay and delay offset) wherein the composition time is modified based on one of the first output delay, the second output delay, the third output delay, and the fourth output delay; (See again Zak as cited above at Pars. 0004 and 0125 – 0128) and removing each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component 46DOCKET NO. SYP334208US02 from the V-PCC composition buffer at the modified composition time associated a respective component of the V-PCC components, (See rationale applied to rejection of claim 3 as analyzed above, in view of Zak, Par. 0006: time based on a removal time; Par. 0008: time is further based on a first expression of the delay and the delay offset. See further Par. 0118: CAB (Coded Atlas Buffer) removal delay is an amount of time a component (e.g., any corresponding component (e.g., attribute component) can remain in the CAB prior to removal. The CAB removal delay may be coded in reference to the initial CAB removal delay indicated by the buffering period SEI message) wherein the removal of each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component corresponds to the delayed release to the reconstruction unit. (See Zak, Par. 0004 and Pars. 0125 – 0128 as cited above; See further Zak, Par. 0006: time based on a removal time; Par. 0008: time is further based on a first expression of the delay and the delay offset. See further Par. 0118: CAB (Coded Atlas Buffer) removal delay is an amount of time a component (e.g., any corresponding component (e.g., attribute component) can remain in the CAB prior to removal. The CAB removal delay may be coded in reference to the initial CAB removal delay indicated by the buffering period SEI message); - i.e., removing respective components corresponds to the delayed release to the reconstruction unit) 

	In regard to claim 12, the combination of OH, Hamza and Zak discloses: a Video-Based Point Cloud Compression (V-PCC) decoder, comprising: circuitry configured to: receive a V-PCC bit-stream; 
demultiplex the received V-PCC bit-stream into a plurality of sub-streams comprising an attribute sub-stream, a geometry sub-stream, an occupancy map sub-stream, and an atlas sub-stream; 
transfer an encoded access unit (AU) from each of the attribute sub-stream, the geometry sub-stream, the occupancy map sub-stream, and the atlas sub- stream to a first coded picture buffer, a second coded picture buffer, a third coded picture buffer, and a coded atlas buffer respectively; (See OH, Par. 0769: embodiments may be implemented by hardware, software, firmware, or a combination thereof, using various elements such as, e.g., a single hardware circuit; See also Hamza, Par. 0187: circuitry such as in designs based on implemented via Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs), digital signal processors (DSPs), and/or other integrated formats) 
 	decode the encoded AU (The above limitations are similar to those disclosed in claim 1 through the various function performed in the method. Thus, the rationale applied to rejection of claim 1 as analyzed above also applies, mutatis mutandis, to rejection of claim 12)
  
	In regard to claim 13, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 12, wherein the circuitry is further configured to: receive a first picture timing Supplemental Enhancement Information (SEI) message associated with [[an]] the attribute sub-stream of the V-PCC bit-stream; (See OH, Par. 0769: and Hamza, Par. 0187: circuitry such as ASICs, FPGAs, DSPs, and/or other integrated formats, as applied in rationale for above rejection of claim 12) extract the first output delay from the received first picture timing SEI message; determine a delay offset associated with the attribute component, based on the extracted first output delay; modify a first composition time at which [[the]] attribute component is to be removed from a first decoded picture buffer associated with the attribute video decoder, wherein the first composition time is modified based on the extracted first output delay and the determined delay offset; and remove the attribute component from the first decoded picture buffer at the modified first composition time, wherein the removal corresponds to the delayed release of the attribute component. (The above limitations are similar to those in claim 3 or claim 7. The conditions apply to a first composition time at which the geometry component is to be removed from a first decoded picture buffer associated with the attribute video decoder. The rationale applied to rejection of claim 3 or claim 7 thus applies here, mutatis mutandis)
  
	In regard to claim 14, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 12, wherein the circuitry is further configured to:48DOCKET NO. SYP334208US02 receive a second picture timing Supplemental Enhancement Information (SEI) message associated with [[a]]the geometry sub-stream of the V-PCC bit-stream; extract the second output delay from the received second picture timing SEI message; determine a delay offset associated with the geometry component, based on the extracted second output delay; modify a second composition time at which the geometry component is to be removed from a second decoded picture buffer associated with the geometry video decoder, wherein the second composition time is modified based on the extracted second output delay and the determined delay offset; and remove the geometry component from the second decoded picture buffer at the modified second composition time, wherein the removal corresponds to the delayed release of the geometry component. (The above limitations are similar to those in claim 4 and claim 5. The conditions apply to a third composition time at which the geometry component is to be removed from a third decoded picture buffer associated with the occupancy map decoder. The rationale applied to rejection of claim 4 and claim 5 thus applies here, mutatis mutandis)
  
	In regard to claim 15, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 12, wherein the circuitry is further configured to: receive a third picture timing Supplemental Enhancement Information (SEI) message associated with [[an]]the occupancy map sub-stream of the V-PCC bit-stream; extract the third output delay from the received third timing SEI message; determine a delay offset associated with the occupancy map component, based on the extracted third output delay; modify a third composition time at which the occupancy map component is to be removed from a third decoded picture buffer associated with [[the ]]occupancy map decoder, wherein the third composition time is modified based on the extracted third output delay; and remove the occupancy map component from the third decoded picture buffer at the modified third composition time, wherein the removal corresponds to the delayed release of the occupancy map component. (The above limitations are similar to those in claim 6 and claim 7. The conditions apply to a third composition time at which the occupancy map component is to be removed from a third decoded picture buffer associated with the occupancy map decoder. The rationale applied to rejection of claims 6 and 7 thus applies here, mutatis mutandis) 
 
	In regard to claim 16, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 12, wherein the circuitry is further configured to receive [[an]] the atlas timing Supplemental Enhancement Information (SEI) message associated with an atlas sub-stream of the V-PCC bit-stream. (The above limitations are similar to those in claim 8. The conditions apply to an atlas timing Supplemental Enhancement Information (SEI) message associated with an atlas sub-stream of the V-PCC bit-stream. The rationale applied to rejection of claim 8 thus applies here, mutatis mutandis in regard to an atlas map sub-stream of the V-PCC bit-stream, in view of Zak, Par. 0054 and Pars. 0115 – 0119, and also OH, Pars. 0342, 0396: an SEI message present in the G-PCC/V-PCC bitstream may be associated to an atlas sub-stream of the V-PCC bit-stream)) 
 
	In regard to claim 17, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 16, wherein the circuitry is further configured to: extract the fourth output delay from the received atlas timing SEI message; determine a delay offset associated with the atlas component, based on the extracted fourth  (The above limitations are similar to those in claim 9. The conditions apply to a fourth composition time at which the atlas component is to be removed from the decoded atlas buffer at the modified fourth composition time. The rationale applied to rejection of claim 3 or claim 7 thus applies here, mutatis mutandis)
  
	In regard to claim 18, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 12, wherein the circuitry is further configured to: after the decode, store the attribute component in a V-PCC composition buffer of the V-PCC decoder; after the decode, store the geometry component in the V-PCC composition buffer; after the decode, store the occupancy map component in the V-PCC composition buffer; and after the decode, store the atlas component in the V-PCC composition buffer. (The above limitations are similar to those in claim 10 and are taught by Zak, Par. 0004 and 0126: and Par. 0127 as cited for claim 10 rejection. The rationale applied to rejection of claim 10 thus applies here, mutatis mutandis)
 
	In regard to claim 19, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 18, wherein the circuitry is further configured to: modify, for each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component, a composition time for a removal from the V-PCC composition buffer, [[and]]wherein the composition time is modified based on one of the first output delay, the second output delay, the third output delay, and the fourth output delay. (The above limitations are similar to those in claim 11 and are taught by Zak, as cited in rejection of claim 11 as analyzed above. The rationale applied to rejection of claim 11 thus applies here, mutatis mutandis)
  
	In regard to claim 20, the combination of OH, Hamza and Zak discloses: the V-PCC decoder according to claim 19, wherein the circuitry is further configured to: remove each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component from the V-PCC composition buffer at the modified composition time associated a respective component of the V-PCC components, [[and]]wherein the removal of each of the stored attribute component, the stored geometry component, the stored occupancy map component, and the stored atlas component corresponds to the delayed release to the reconstruction unit. (See again rationale applied to rejection of claim 11, since the above limitations are similar to those in claim 11 and are taught by Zak, as cited in rejection of claim 11 as analyzed above. The rationale applied to rejection of claim 11 thus applies here, mutatis mutandis)

			
References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chou et al. (US 20170347120 A1) teaches MOTION-COMPENSATED COMPRESSION OF DYNAMIC VOXELIZED POINT CLOUDS.
Mammou et al. (US 20190313110 A1) teaches POINT CLOUD COMPRESSION.
RICARD et al. (WO 2020193038 A1) teaches PROCESSING A POINT CLOUD.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487